      Case 2:20-cv-02509-BWA-MBN Document 15 Filed 11/05/20 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA


 DARREL THORN                                                      CIVIL ACTION

 VERSUS                                                            NO. 20-2509

 RACETRAC PETROLEUM, INC.                                          SECTION M (5)


                                     ORDER & REASONS

       Before the Court is the motion of pro se plaintiff Darrel Thorn to remand.1 Defendant

RaceTrac Petroleum, Inc. (“RaceTrac”) opposes the motion.2 Having considered the parties’

memoranda, the record, and the applicable law, the Court issues this Order & Reasons denying

the motion to remand.

       This case arises from a slip-and-fall accident in a RaceTrac store and is brought under the

Louisiana Premises Liability Statute.3 Thorn argues that removal to federal court places an

undue burden on him because he lives 60 miles from New Orleans and has no means of

transportation to get to this courthouse.4      He argues further that there is no diversity of

citizenship as the RaceTrac store is located in Louisiana, so is a citizen of Louisiana, and he, too,

is a citizen of Louisiana.5 Thorn states that he cannot be held to the same standard as an attorney

since he is representing himself pro se.6 In opposition, RaceTrac argues that removal based on

diversity jurisdiction under 28 U.S.C. § 1332 is proper in this case.7 It asserts that diversity of

citizenship is complete because RaceTrac is a Georgia citizen and that it has met its burden to




       1
         R. Doc. 13.
       2
         R. Doc. 14.
       3
         R. Doc. 1-1 at 1.
       4
         R. Doc. 13-1 at 1.
       5
         R. Doc. 13-2 at 2.
       6
         Id. at 1.
       7
         R. Doc. 14 at 2.
        Case 2:20-cv-02509-BWA-MBN Document 15 Filed 11/05/20 Page 2 of 4




show that the amount in controversy exceeds $75,000.00.8

        Although the Court construes pro se filings liberally, pro se parties are still required to

“‘abide by the rules that govern the federal courts.’” E.E.O.C. v. Simbaki, Ltd., 767 F.3d 475,

484 (5th Cir. 2014) (quoting Frazier v. Wells Fargo Bank, N.A., 541 F. App’x 419, 421 (5th Cir.

2013)). “[P]ro se litigants are not exempt from compliance with relevant rules of procedure and

substantive law.” Bowling v. Roach, 816 F. App’x 901, 903 (5th Cir. 2020) (citing Birl v.

Estelle, 660 F.2d 592, 593 (5th Cir. 1981)).

        A defendant may remove from state court to the proper United States district court “any

civil action brought in a State court of which the district courts of the United States have original

jurisdiction.” 28 U.S.C. § 1441(a). Because federal courts have limited jurisdiction, the removal

statute is strictly construed, and any ambiguities are construed against removal and in favor of

remand. Manguno v. Prudential Prop. & Cas. Ins. Co., 276 F.3d 720, 723 (5th Cir. 2002). The

party seeking removal has the burden of establishing that federal jurisdiction exists and that

removal was proper. Id.

        The diversity statute is satisfied upon a showing of (1) diversity between the parties; and

(2) an amount in controversy in excess of $75,000, exclusive of interest and costs. 28 U.S.C. §

1332.       Diversity, as prescribed by § 1332, requires that “all persons on one side of the

controversy be citizens of different states than all persons on the other side.” Harvey v. Grey

Wolf Drilling Co., 542 F.3d 1077, 1079 (5th Cir. 2008) (internal quotation marks and citation

omitted).       Where “jurisdiction depends on citizenship, citizenship must be ‘distinctly and

affirmatively alleged.’” Getty Oil Corp. v. Ins. Co. of N. Am., 841 F.2d 1254, 1259 (5th Cir.

1988) (citation omitted; emphasis in original). The burden of proving diversity jurisdiction

“rests upon the party who seeks to invoke the court’s diversity jurisdiction.” Id. A corporation


        8
            Id. at 2-3.
                                                 2
      Case 2:20-cv-02509-BWA-MBN Document 15 Filed 11/05/20 Page 3 of 4




is deemed to be a citizen of the state in which it is incorporated and the state where it has its

principal place of business. 28 U.S.C. § 1332(c)(1).

       In its notice of removal, RaceTrac alleges that it is a Georgia corporation with its

principal place of business in Georgia.9 Since Thorn is a Louisiana citizen and RaceTrac is a

Georgia citizen, there is complete diversity between the parties.         In his complaint, Thorn

requested damages for medical expenses, physical and mental pain and suffering, mental

anguish, loss of enjoyment of life, disabling injuries, and physical impairment.10 He alleges he

had a stroke11 and, in a motion for entry of default judgment, requested one million dollars as

compensation for his injuries.12 This is sufficient evidence that the amount in controversy likely

exceeds $75,000. While the Court is sympathetic with Mr. Thorn’s difficulties in getting to this

courthouse, the law clearly affords RaceTrac the right to remove this case to federal court

because it meets both requirements for diversity jurisdiction. Thorn cites no case holding that

difficulties of the kind he identifies can deprive a defendant of its right to removal, and the court

is aware of none.

       Thorn also asks for leave to amend his complaint, although his reasons for doing so are

unclear.13 If he desires this relief, he must file the proper motion in accordance with this Court’s

Local Rule 7.6. Additionally, Thorn’s request for a jury trial must be filed in compliance with

Local Rule 38.1.14




       9
         R. Doc. 1 at 2.
       10
          R. Doc. 1-1 at 3-4.
       11
          Id. at 2.
       12
          Id. at 6.
       13
          R. Doc. 13-1 at 1.
       14
          Id.

                                                 3
      Case 2:20-cv-02509-BWA-MBN Document 15 Filed 11/05/20 Page 4 of 4




       Accordingly, for the foregoing reasons,

       IT IS ORDERED that plaintiff Darrel Thorn’s motion to remand (R. Doc. 13) is

DENIED.

       IT IS FURTHER ORDERED that plaintiff Darrel Thorn’s request for sanctions (R. Doc.

13-2 at 7) is DENIED because the notice of removal has merit.

       New Orleans, Louisiana, this 5th day of November, 2020.

                                                     ________________________________
                                                     BARRY W. ASHE
                                                     UNITED STATES DISTRICT JUDGE




                                                 4
